ORDER
PER CURIAM.
This court is of the opinion that the superior court was without jurisdiction to alter the record in this cause by the minute entry order of May 22, 1968. 14 C.J.S. Certiorari § llOd; State ex rel. Reorganized School Dist. R-2 of Newton County v. Robinson, 276 S.W.2d 235 (Mo.App. 1955); Mercado v. Superior Court, 51 Ariz. 436, 77 P.2d 810 (1938).
We do not pass upon the superior court’s authority to amend the record after issuance of the mandate in these certiorari proceedings.
It is ordered that the motion for rehearing be, and it hereby is, denied.